PER CURIAM.
Elliott Cone and Nancy Cone appeal the district court’s order granting summary judgment for Randolph County Schools on their action under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400-87 (2000), and its North Carolina counterpart, N.C. Gen. Stat. § 115C-106 (1999), brought on behalf of their child E. H. Cone, III. We have carefully reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cone v. Randolph County Sck, 302 F.Supp.2d 500 (M.D.N.C.2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED